Citation Nr: 1438099	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  09-23 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left hand disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and supporter


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1946 to February 1948 and June 1955 to February 1985.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge in July 2011.  A transcript of the hearing was created and associated with the claims file.  

This case was previously remanded in January 2012, December 2012 and April 2013.  The directives of the remands were fulfilled and the case was returned to the Board in August 2013.  In March 2014, the Board solicited a Veterans Health Administration opinion prior to adjudication of the case.  This opinion was returned April 2014 and the Veteran and his representative were given the opportunity to respond.  

This appeal was processed using the Veterans Benefits Management System.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals an additional record which is pertinent to the present appeal.  VA outpatient treatment records are located in Virtual VA.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's left hand disability is less likely than not related to his service.  

CONCLUSION OF LAW

A left hand disability was not incurred or aggravated in service or by any service-connected disability, nor may it be presumed to be so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.10 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in July 2007 and June 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran VA examinations in March 2010, May 2011, May 2012 and January 2013.  There is no additional evidence that need be obtained.  

Merits of the Claim

Generally, to provide service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.   Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the Veteran's claim for service connection potentially includes left hand arthritis, a chronic disease, the Board will consider whether 38 C.F.R. § 3.303(b) is for application. 

For veterans with 90 days or more of active service during a war period or after December 31, 1946, chronic diseases such as arthritis are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Finally, service connection can be granted for a disability that is aggravated by a service-connected disability.  Compensation can be paid for any additional impairment resulting from the service-connected disability. 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran appeals the denial of entitlement to service connection for a left hand disability manifested by pain and numbness.  

In 1964, the Veteran was involved in an in-service motor vehicle accident and suffered a left ulna fracture.  A December 1964 record noted good healing of the ulna.  In February 1976, the appellant suffered a second degree burn between the second and third fingers of his left hand.  

In November 1982, the Veteran reported a two week history of left arm discomfort with left axillary pain that sometimes radiated down the arm, with numbness and weakness in the hand.  He reported this had happened every two to eight months for the last seven years and had been occurring on and off for the last ten days.  Physical examination revealed no axillary, arm, hand or cervical spine tenderness, but decreased sensation to pinprick in the left hand and lower arm.  

In April 1984, the Veteran reported a history of swollen or painful joints. The examiner noted that the appellant had a history of arthritis involving the hands, which was diagnosed in 1977.  A history of painful hand joints secondary to arthritis was also noted.  Physical examination, however, revealed that the appellant's upper extremities were clinically normal.  No confirmatory x-ray reports from 1984 are available.  At his September 1984 separation examination a history of swollen and painful joints was reported.  Physical examination revealed normal upper extremities.

In June 1985, a nerve conduction test was within normal limits.  

 In August 2005, the appellant reported a history of left shoulder pain. Following a physical examination the clinical assessments included hand weakness, rule out carpal tunnel syndrome. 

In November 2005, Dr. T.J.D. performed combined motor action potential and sensory nerve action potential tests showing normal distal latencies and amplitudes.  An upper extremity nerve conduction study revealed clinically normal findings.  

Private records show the Veteran complained of hand pain in October and December 2007.  A March 2008 nerve conduction study conducted was abnormal with the median sensory nerve action potential amplitude.  The significance of this was judged to be unclear.  That same month, the Veteran noted left hand third digit numbness.  In July 2008, the Veteran also complained of paresthesia and left upper extremity weakness.  

In his June 2008 Notice of Disagreement, the Veteran argued that left hand peripheral neuropathy was directly connected to his in-service motor vehicle accident. He stated that while in service he sustained a chip fracture to the T-3 portion of his neck and his left ulna struck the steering wheel and was fractured. He asserted that he now had arthritis, as well as recurrent pain and numbness to the left hand. 

In his May 2009 VA-9 Form, the Veteran stated that left hand peripheral neuropathy was secondary to his service connected cervical spine spondylosis and continued to worsen. 

Private treatment records from Dr. T.J.D. from May 2007 to March 2010 show diagnoses of chronic neck pain syndrome and degenerative disc disease with radicular features, along with complaints of left hand pain, carpal tunnel syndrome, ulnar tunnel syndrome and osteoarthritis.  

Following a March 2010 VA examination, the examiner found no objective evidence to support a diagnosis of neuropathy.  The examiner diagnosed status post left ulnar fracture, resolved without residuals, not the proximate cause of undiagnosed neuropathy. 

A May 2011 VA examination found a full range of left wrist motion, intact hand-to-finger opposition and no functional limitation from the left ulna fracture in service.  

At his July 2011 hearing, the Veteran argued that his hand disorder was the result of injuries suffered while performing his duties in service. 

VA outpatient treatment records show the Veteran complained of left arm and hand pain in March 2012.  

Following a May 2012 VA examination, the VA examiner found insufficient evidence to warrant a diagnosis of neuropathy.  The examiner reported that recent examination revealed no evidence of focal neuropathy, and despite the appellant's complaints, there were no objective findings to support a finding that the Veteran had neuropathy.  

In a January 2013 VA examination report, a VA examiner found no objective medical evidence of cervical radiculopathy affecting the left upper extremity, left carpal tunnel syndrome and/or left ulnar tunnel syndrome based on three electromyopathy/nerve conduction studies results dated in November 2005, March 2008 and May 2012.  The examiner did find left upper extremity numbness of uncertain etiology, but such was less likely than not caused by, related to, or aggravated by service, to include due to cervical spondylosis or residuals of a left ulnar fracture.  According to the examiner, in-service left arm nerve compression resolved by November 1982.  The examiner also stated that September 1968 and April 1984 service treatment records were silent for left upper extremity numbness or cervical radiculopathy affecting the left upper extremity, left carpal tunnel syndrome and/or left ulnar tunnel syndrome; and that a May 1965 discharge reported noted the left arm fracture had healed.  The examiner opined that numbness was at least as likely as not caused by and related to inconclusive left upper extremity findings of uncertain etiology, suggesting axonal sensory neuropathy noted in May 2012.  The VA examiner reported reviewing the diagnoses of Dr. T.J.D. but found that those were based solely on the Veteran's subjective complaints.  She found no objective medical evidence of cervical radiculopathy affecting the left upper extremity, left carpal tunnel syndrome and/or left ulnar tunnel syndrome based on the VA examination results of November 2005, March 2008 and May 2012.  The examiner concurred with the prior, March 2010 and May 2012, VA examiners.  

Pursuant to the Board's April 2013 remand, the Veteran was scheduled for another VA examination in May 2013.  The Veteran did not attend the examination.  "The duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, VA continued adjudication with the existing evidence.  

In March 2014, a medical opinion was secured under VHA Directive 1602-01.  Dr. E.H. reviewed all the evidence and concluded that the Veteran's "claim of a left hand disability is both unrelated nor aggravated by military service [and] additionally unrelated to other service connected disabilities."  The examiner based his opinion on the evidence of record to include three VA examinations which showed no documentation of a left hand disability, muscle weakness or loss of sensation.  He also based it on the November 2005 private clinician conduction study which reported the upper left extremity as normal.   

In statements including his hearing testimony, the Veteran has opined that his left hand disability is related to his service.  The Veteran is competent to report his symptoms and what he experienced in service.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  The credibility of his statements relating his in-service injury to his current left hand disability is undermined by the lack of objective evidence of such a disability and the statements of VA examiners declining to relate any disability to service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  

The Veteran is service connected for residuals of a left ulna fracture, but he was not diagnosed with a left hand disability in service nor was arthritis of the left hand compensably disabling within a year of separation.  The only medical opinions of record are those which either decline to diagnose a left hand disability or that state that any disability is not related to or aggravated by service or any service-connected disability.  There is private medical evidence which reports a current left hand disability manifested by pain, numbness, paresthesia, carpal tunnel syndrome, ulnar tunnel syndrome and osteoarthritis.  These reports were all based on subjective complaints from the Veteran and they do not contain any etiological opinions.  All objective medical reports show normal nerve conduction except for the March 2008 study, which notes that its abnormal report is of unclear significance.  Therefore, the Board places great weight on the VA examiners' reports and the VHA opinion of Dr. E.H.  These VA examinations took into account all previous evidence noted the subjective evidence and tested for objective evidence.  The VA examiners and VHA doctor reviewed the entire record and were unable to find any way to grant service connection for a left hand disability.  

As the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for a left hand disability is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


